                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

SUSAN WHITE, as Personal Representative
of the Estate of KAYLA WHITE, deceased,
and CODY CAMPBELL, as Personal
Representative of the Estate of BRAEDIN                      Case Number 17-12320
CAMPBELL, deceased,                                          Honorable David M. Lawson

                       Plaintiffs,
v.


FCA US, LLC and CLARENCE HEATH,

                  Defendants.
___________________________________/

                    OPINION AND ORDER DENYING DEFENDANT’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

       The question presented by the defendant’s motion for partial summary judgment is whether

the plaintiffs, as personal representatives of the estates of the deceaseds, may recover damages for

lost wages and earning capacity of their decedents. The defendant contends that answer is “no,”

arguing that Michigan’s Wrongful Death Act limits recovery solely to damages for “loss of

support,” upon proof that they had a reasonable expectation of receiving support from the

deceased. Because current Michigan statutory and decisional law compels the opposite answer,

the Court will deny the defendant’s motion.

                                                 I.

       The sad facts of the case were discussed at length in the Court’s previous opinion and order

denying the defendant’s motion to dismiss. The case arises from a November 2014 automobile

collision in which the plaintiffs’ decedents Kayla White and her unborn child were burned to death

inside White’s 2003 Jeep Liberty, after the vehicle was struck from behind by another driver. The
amended complaint pleads claims against defendant FCA US, LLC for (1) product liability under

Michigan Compiled Laws § 600.2947(3) (Count I); (2) defective design under Mich. Comp. Laws

§§ 600.2946(2), 2946a(3), 2949a (Count II); (3) failure to warn under Mich. Comp. Laws §

600.2946(2) (Count III); (4) breach of the implied warranty of fitness for use (Count V), and (5)

“negligent recall” (Count VI). It also includes a claim for ordinary negligence against Clarence

Heath, who was the driver of the car that struck White’s Jeep (Count VII). In each of those counts,

the plaintiffs pray for damages that include “[l]ost wages, compensation, and earning capacity,

past, present and future.” Am. Compl. ¶¶ 104, 112, 117, 122.

       Defendant FCA filed its motion for summary judgment, seeking a ruling on the one issue

that most has vexed the parties during their settlement negotiations. Citing Miller v. State Farm

Mutual Automobile Insunance Co. and other state and federal cases, FCA insists that recovery of

the decedent’s potential lost wages is not permitted in this case because Michigan’s Wrongful

Death Act limits the scope of economic damages to the “financial loss actually incurred by the

survivors as a result of their decedent’s death.” 410 Mich. 538, 561, 302 N.W.2d 537 (1981). The

defendant asserts that the plaintiffs have not even alleged loss of support in their complaint, and in

any event they could not recover such damages because the individuals named as the

representatives of the estates cannot show that they had any reasonable expectation of receiving

support from the decedents.

       The plaintiffs respond that Michigan’s Product Liability Act explicitly allows the recovery

of economic damages comprising “objectively verifiable pecuniary damages arising from . . . loss

of wages, loss of future earnings, [and] loss of employment.” Mich. Comp. Laws § 600.2945(c).

They insist that “[i]ntervention of death neither limits nor precludes the type of damages that could

have been recovered by the person had the person survived the injury.” Thorn v. Mercy Memorial



                                                 -2-
Hospital Corp., 281 Mich. App. 644, 660, 761 N.W.2d 414, 424 (2008); accord Denney v. Kent

County Road Commission, 317 Mich. App. 727, 731, 896 N.W.2d 808, 812 (2016), app. denied,

500 Mich. 997, 894 N.W.2d 608 (2017) (“[T]he damages available under the wrongful-death

statute, MCL 600.2922(6), include ‘any type of damages, economic and noneconomic, deemed

justified by the facts of the particular case,’ [a]nd economic damages include ‘damages incurred

due to the loss of the ability to work and earn money.’ Therefore, damages for lost earnings are

allowed under the wrongful-death statute.” (quoting Thorn; citations omitted)).

       The motion presents a purely legal question for decision.

                                                II.

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A trial is required only when “there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The parties have not seriously

contested the basic facts of the case on the question of allowable damages. Where, as here, the

material facts are mostly settled, and the question before the court is purely a legal one, the

summary judgment procedure is well suited for resolution of the case. See Cincom Sys., Inc. v.

Novelis Corp., 581 F.3d 431, 435 (6th Cir. 2009).

       Because this Court has jurisdiction over this lawsuit due to the diverse citizenship of the

parties, Michigan substantive law as prescribed by the state legislature and the Michigan courts

furnishes the rules for decision. KVG Properties, Inc. v. Westfield Ins. Co., 900 F.3d 818, 822 (6th

Cir. 2018) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)). Therefore, this Court applies

“the same law that [the] state courts would apply.” Auburn Sales, Inc. v. Cypros Trading &



                                                -3-
Shipping, Inc., 898 F.3d 710, 715 (6th Cir. 2018) (citing Kurczi v. Eli Lilly & Co., 113 F.3d 1426,

1429 (6th Cir. 1997)). If the state’s highest court has decided an issue, this Court is bound to apply

the rule of that case. Ibid. When there is no clear guidance from the state’s highest court, the

federal court looks to all “other available data, such as Restatements, treatises, law reviews, jury

instructions, and any majority rule among other states.” Ibid. And although decisions by the

state’s intermediate appellate courts “are not a binding source of authority,” Fleck v. Titan Tire

Corp., 177 F. Supp. 2d 605, 623 (E.D. Mich. 2001), they are “authoritative absent a strong showing

that the [state’s supreme court] would decide the issue differently.” Auburn Sales, 898 F.3d at 715

(quotations omitted).

       FCA’s argument is premised on its reading of the language of Michigan’s Wrongful Death

Act. That statute states that when a tortfeasor causes the death of another, the tortfeasor “shall be

liable to an action for damages” in the same manner as “if death had not ensued.” Mich. Comp.

Laws § 600.2922(1).      The Act requires that the lawsuit must be brought by the personal

representative of the decedent’s estate, and it “provides the exclusive remedy under which a

plaintiff may seek damages for a wrongfully caused death.’” Denney, 317 Mich. App. at 730, 896

N.W.2d at 811 (quoting Jenkins v. Patel, 471 Mich. 158, 164, 684 N.W.2d 346, 350 (2004)).

       A successful plaintiff may recover “damages as the court or jury shall consider fair and

equitable, under all the circumstances including reasonable medical, hospital, funeral, and burial

expenses for which the estate is liable; reasonable compensation for the pain and suffering, while

conscious, undergone by the deceased during the period intervening between the time of the injury

and death; and damages for the loss of financial support and the loss of the society and

companionship of the deceased.” Mich. Comp. Laws § 600.2922(6). The Act limits those entitled

to share in a damage award to certain individuals “who suffer damages and survive the deceased,”



                                                 -4-
who may include “[t]he deceased’s spouse, children, descendants, parents, grandparents, brothers

and sisters,” among others. Mich. Comp. Laws § 600.2922(3).

        Viewing this catalog of damage items as exclusive, FCA contends that because loss of

wages or earning capacity is not mentioned, the plaintiffs cannot recover for the benefit of the

decedents’ estates any economic damages comprising the lost wages and earning capacity that

were cut off by the untimely deaths of Kayla White and her unborn child. And reasoning that the

list of those who may recover is qualified by the requirement that the individual must “suffer

damages,” FCA believes that the deceased’s survivors may recover economic damages only if they

prove a “loss of financial support.”

        The Michigan Supreme Court has not conclusively settled this issue. And FCA’s reading

of the Wrongful Death Act collides with decisions by the Michigan Court of Appeals. In Thorn v.

Mercy Memorial Hospital Corp., the court expressly rejected the idea advanced by the defendant

here that the Wrongful Death Act’s listing of damages excludes other kinds of damages

traditionally allowed for tort victims.    The court held that the term “including” in section

600.2922(6) that preceded the list of possible damages must “be construed as merely providing

specific examples of the types of damages available, and not an exhaustive list.” 281 Mich. App.

at 651, 761 N.W.2d at 418. Accepting the defendants’ argument, the court said, would cause “an

internal contradiction” in the statutory language. Ibid. The court explained that under the

defendants’ interpretation, “the statutory language would mandate both the award of damages

‘consider[ed] fair and equitable, under all the circumstances’ while simultaneously limiting a

plaintiff’s recovery only to those items specified in the list following the term ‘including.’” Ibid.

The court found that “such an interpretation conflicts with [its] rules of statutory interpretation.”

Ibid.



                                                -5-
       The plaintiff in Thorn sought to recover damages for the loss of household services that

would have been provided by the deceased wife and mother who lost her life, the plaintiff alleged,

by the medical malpractice of the defendants. The trial court had disallowed those damages

because they were not specifically mentioned in the Wrongful Death Act. In reversing, the

Michigan Court of Appeals reasoned that because the Act did not create “an independent cause of

action,” the court must look to “the damages that are available in the underlying claim.” Id. at

658, 659, 761 N.W.2d at 423 (citation omitted). “Consequently, the damages listed in [section]

600.2922(6) cannot be construed as exhaustive.” Ibid.

       The Thorn court acknowledged many of the federal cases FCA cites here, which suggested

a narrow interpretation of section 600.2922(6). Those cases did not sway the court, which noted

that it was “‘not bound to follow a federal court’s interpretation of state law.’” Id. at 652 n.2, 761

N.W.2d at 419 n.2 (quoting Doe v. Young Marines of the Marine Corps League, 277 Mich. App.

391, 399, 745 N.W.2d 168, 172 (2007)). Instead, the court observed that “our [Michigan] Supreme

Court has issued numerous rulings expressing an expansive interpretation of the damages available

under the WDA.” Id. at 653, 761 N.W.2d at 420. The guiding principle is that “the intervention

of death neither limits nor precludes the type of damages that could have been recovered by the

person had the person survived the injury.” Id. at 660, 761 N.W.2d at 424.

       In this case, the plaintiffs’ action is based on Michigan’s products liability law. Under that

legal theory, plaintiffs may recover “economic loss,” which is defined to include “loss of wages,

loss of future earnings, . . . loss of employment, [and] other objectively verifiable monetary losses.”

Mich. Comp. Laws § 600.2945(c). Because “the wrongful-death act is essentially a ‘filter’ through

which the underlying claim may proceed,” Wesche v. Mecosta County Road Commission, 480




                                                 -6-
Mich. 75, 88, 746 N.W.2d 847, 856 (2008), those elements of economic damages are recoverable

here.

        The state court of appeals took up the issue again in Denney v. Kent County Road

Commission, where the plaintiff sued for the wrongful death of her decedent who was killed in a

motorcycle accident allegedly caused by a defectively maintained highway. 317 Mich. App. at

729, 896 N.W.2d at 811. The defendant Road Commission argued that it was immune from the

damage claim for the decedent’s lost wages and loss of earning capacity, because its legal exposure

was limited to damages for bodily injury. Ibid. Rejecting that argument, the court held that “the

damages available under the wrongful-death statute . . . include ‘any type of damages, economic

and noneconomic, deemed justified by the facts of the particular case.’” Id. at 731-32, 896 N.W.2d

at 812 (quoting Thorn, 281 Mich. App. at 651, 761 N.W.2d at 418). Those “economic damages

include ‘damages incurred due to the loss of the ability to work and earn money. . . .’” Id. at 732,

896 N.W.2d at 812 (quoting Hannay v. Dep’t of Transp., 497 Mich. 45, 67, 860 N.W.2d 67, 81

(2014)). The court noted that to maintain a wrongful death action under the statute, a plaintiff

“must . . . show[] that the decedent, if death had not ensued, could have maintained an action and

recovered damages for his injuries.’” Id. at 735, 896 N.W.2d at 814 (citation omitted). The court

reasoned, therefore that “the cause of action of a proper plaintiff under the wrongful death act is a

derivative one in that the personal representative of the deceased stands in his shoes and is required

to show that the deceased could have maintained the action if death had not ensued. . . .’” Ibid.

(citation omitted). “Therefore, damages for lost earnings are allowed under the wrongful-death

statute.” Id. at 731-32, 896 N.W.2d at 812.

        The Denney court also addressed the alternate argument FCA makes here, namely that the

Wrongful Death Act conditions a survivor’s recovery for loss-of-support type damages upon proof



                                                 -7-
that the deceased in fact would have provided support to the survivor. The court drew a distinction

between a claim for loss of support and a claim for the decedent’s lost earnings:

       [A] claim for lost financial support under the wrongful-death statute is not the same
       as a claim for lost earnings. Specifically, lost earnings are damages that the
       decedent could have sought on his own behalf had he lived, whereas damages for
       lost financial support would be sought by one who depended on the decedent for
       financial support. Because the damages are distinct, the fact that the wrongful-
       death statute allows for recovery of lost financial support does not change the
       character of plaintiff’s claim for damages for the decedent’s lost earnings.

Id. at 736-37, 896 N.W.2d at 814-15 (citations omitted).

        That distinction is based on the well-accepted proposition that Michigan’s Wrongful Death

Act is an “integrated” act that provides for a single cause of action embracing both “survival” and

“wrongful death” claims. See In re Estate of Chenault, No. 288515, 2010 WL 3238916, at *6

(Mich. Ct. App. Aug. 17, 2010) (“Michigan’s wrongful death act . . . combines survival and

wrongful death actions.”) (citing In re Haque Estate, 237 Mich. App. 295, 307 n.8, 602 N.W.2d

622, 628 n.8 (1999)). As the Michigan Court of Appeals explained,

       Confusion in the application of [the ancient survival and wrongful death] statutes
       was ended when the Legislature, by the enactment of a new wrongful death act,
       1939 PA 297, combined the two acts, requiring that all actions for injuries resulting
       in death be brought thereunder. 1939 PA 297 actually took the form of an
       amendment to the existing wrongful death act and provided for the repeal of any
       inconsistent provisions of the “survival act.” After some initial difficulty in
       construing this new statute, it was made unmistakably clear by this Court . . . that
       the survival act was not repealed but was incorporated into the new death act to
       form a single ground of recovery in cases where tortious conduct caused death.”

In re Haque Estate, 237 Mich. App. at 307 n.8, 602 N.W.2d at 628 n.8 (quotation marks omitted).

       It follows then that Wrongful Death Act claimants seeking damages for loss of support

must prove their damages by offering some evidence of a “reasonable expectation of support” from

the deceased. Thompson v. Ogemaw Cty. Bd. of Rd. Comm’rs, 357 Mich. 482, 489, 98 N.W.2d

620, 624 (1959). But that does not diminish the coordinate rule that the personal representative

stands in the shoes of the decedent and may recover all the damages the deceased would have been

                                                -8-
entitled to had she not died. Interpreting the Wrongful Death Act in another context, the Michigan

Supreme Court explained:

       [W]e believe that the text of the wrongful death act, MCL 600.2922(1), (2), and (6),
       provides additional support for our understanding of § 1483 . . . . [W]hile we agree
       with the Chief Justice that the Legislature is free to make “a policy decision that
       the survivors of dead medical malpractice victims are entitled to lesser damages
       than are living medical malpractice victims who are suffering from one of the three
       types of permanent conditions enumerated in [§ 1483]”, we see no indication in the
       statute that the Legislature, in fact, made such a decision; rather, we believe that the
       Legislature made a quite contrary policy decision in § 2922(1), (2), and (6) by
       permitting a decedent’s estate to recover everything that the decedent would have
       been able to recover had she lived.

Shinholster v. Annapolis Hosp., 471 Mich. 540, 564, 685 N.W.2d 275, 287-88 (2004).

       The defendant contends that Thorn and Denney are novelties that ought to be disregarded

by this Court as poorly reasoned and in tension with earlier decisions of the state’s appellate courts.

The Court does not see it that way. Those decisions have not been criticized by Michigan courts,

and they are binding on Michigan’s trial and intermediate appellate courts. See Mich. Ct. R.

7.215(J)(1) (“A panel of the Court of Appeals must follow the rule of law established by a prior

published decision of the Court of Appeals issued on or after November 1, 1990, that has not been

reversed or modified by the Supreme Court, or by a special panel of the Court of Appeals as

provided in this rule.”). Moreover, the older, conflicting intermediate appellate decisions relied

upon by the defendant are not even regarded by Michigan’s own courts as controlling law. See

ibid. The panel in Thorn also considered and rejected the same position advanced by the defendant

here, based on the same authorities on which it principally relies, finding that the restrictive

language in those cases was mere dicta and contrary to the subsequent development of the law by

the Michigan Supreme Court. Thorn, 281 Mich. App. at 652-53, 761 N.W.2d at 419-20 (“In

contrast to the caselaw relied on by defendants, we note that our Supreme Court has issued




                                                 -9-
numerous rulings expressing an expansive interpretation of the damages available under the

WDA.” (collecting cases)).

       Finally, FCA has argued at some length that “pecuniary loss” must be shown in order to

recover in a wrongful death action, relying heavily on Baker v. Slack, a case that was cited in its

reply brief, for that point of law. But the holding of that case was premised on language that later

was amended out of the statute. Brown v. Department of State Highways, 126 Mich. App. 392,

394, 337 N.W.2d 76, 77 (1983) (“In Baker v. Slack, 319 Mich. 703, 30 N.W.2d 403 (1948), the

Court held that damages for loss of a potential inheritance were not recoverable in an action for

wrongful death, but the Court’s holding was based on the requirement of ‘pecuniary injury’ which

was later removed from the statute by 1971 P.A. 65.”).

       FCA contends that it should be granted partial summary judgment because the plaintiffs

have not offered any evidence of pecuniary loss and have not even claimed loss-of-support

damages in their amended complaint. It may be true that the plaintiffs have chosen not to pursue

that species of damages. But that does not prohibit them from seeking damages for the decedents’

lost wages and earning capacity. As the Thorn court observed, the defendant’s reading of the

Wrongful Death Act would lead to the absurd result that a tortfeasor whose negligence merely

gravely injures a plaintiff would be held liable for far more in damages than one that succeeded in

killing her, even though the injury resulted from precisely the same wrongful behavior. See Thorn,

281 Mich. App. at 660, 761 N.W.2d at 423-24 (noting that “the intervention of death neither limits

nor precludes the type of damages that could have been recovered by the person had the person

survived the injury”).

       It is undisputed that lost wages and earning capacity would have been recoverable by White

and her unborn child had they survived the fatal collision. And as to the unborn child, for whom



                                               -10-
estimation of a reasonable recovery may appear problematic, the product liability law explicitly

provides a ready benchmark for assigning the measure of damages: “If damages for economic loss

cannot readily be ascertained by the trier of fact, then the trier of fact shall calculate damages for

economic loss based on an amount that is equal to the state average median family income as

reported in the immediately preceding federal decennial census and adjusted by the state treasurer

in the same manner as provided in subsection (1).” Mich. Comp. Laws § 600.2946a(4).

       The plaintiffs may seek damages for lost wages and lost earning capacity of their decedents.

                                                     III.

       The defendant has not shown that it is entitled as a matter of law to an order prohibiting

the plaintiffs, as personal representatives of the estates of the deceased, from recovering damages

for lost wages and earning capacity of their decedents.

       Accordingly, it is ORDERED that the defendant’s motion for partial summary judgment

(ECF No. 46) is DENIED.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: November 19, 2018


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first-class U.S. mail on November 19, 2018.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -11-
